Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 1 of 39 Page ID #:1




 1 LAW OFFICES OF DALE K. GALIPO
   Dale K. Galipo, Esq. (Bar No. 144074)
 2
   dalekgalipo@yahoo.com
 3 21800 Burbank Boulevard, Suite 310
   Woodland Hills, California 91367
 4
   Tel: (818) 347-3333
 5 Fax: (818) 347-4118
 6
   LAW OFFICES OF GOLDBERG & GAGE
 7 Bradley C. Gage, Esq. (Bar No. 117808)_
   bgage@goldbergandgage.com
 8
   23002 Victory Blvd, Woodland Hills, CA 91367
 9 Tel: (818) 340-9252
   Fax: (818) 340-9088
10
11 Attorneys for Plaintiffs
12                      UNITED STATES DISTRICT COURT
13                    CENTRAL DISTRICT OF CALIFORNIA
14 N.B., a minor, by and through guardian    Case No.
   ad litem Elonda Holman, individually
15 and as successor in interest to Terron
                                             COMPLAINT FOR DAMAGES
16 Boone, deceased; T.A. and T.B.,            1. Unlawful Detention and Arrest (42
   minors, by and through guardian ad
17 litem Sharice Armstead, individually          U.S.C. § 1983)
   and as successors in interest to Terron    2. Unreasonable Search and
18 Boone, deceased; D.S., a minor, by and        Seizure—Excessive Force (42
19 through guardian ad litem Shellondra          U.S.C. § 1983)
   Thomas, individually; and                  3. Unreasonable Search and
20 SHELLONDRA THOMAS,                            Seizure—Denial of Medical Care
   individually,                                 (42 U.S.C. § 1983)
21
                        Plaintiffs,           4. Fourteenth Amendment—
22                                               Substantive Due Process
23        vs.                                 5. Municipal Liability—
                                                 Unconstitutional Custom, Practice,
24 COUNTY OF LOS ANGELES; and                    or Policy (42 U.S.C. § 1983)
   DOES 1-10, inclusive,                      6. Municipal Liability—Ratification
25
                      Defendants.                (42 U.S.C. § 1983)
26                                            7. Municipal Liability—Failure to
27                                               Train (42 U.S.C. § 1983)
                                              8. False Arrest/False Imprisonment
28

                                  COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 2 of 39 Page ID #:2




 1                                              9. Battery (wrongful death)
                                                10. Battery
 2
                                                11.Negligence (wrongful death)
 3                                              12. Negligence
                                                13.Negligent Infliction of Emotional
 4
                                                   Distress
 5                                              14.Violation of Cal. Civil Code § 52.1
 6
                                            DEMAND FOR JURY TRIAL
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -1-
                                 COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 3 of 39 Page ID #:3




 1                              COMPLAINT FOR DAMAGES
 2         COME NOW Plaintiffs N.B., by and through guardian ad litem Elonda
 3 Holman, individually and as a successor in interest to DECEDENT Terron Boone;
 4 T.A. and T.B., by and through guardian ad litem Sharice Armstead, individually and
 5 as successors in interest to DECEDENT Terron Boone; D.S., by and through
 6 guardian ad litem Shellondra Thomas, individually; and Shellondra Thomas, in each
 7 case individually, for their Complaint against Defendants County of Los Angeles
 8 and Does 1-10, inclusive, and allege as follows:
 9
10                              JURISDICTION AND VENUE
11         1.      This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331
12 and 1343(a)(3)-(4) because Plaintiffs assert claims arising under the laws of the
13 United States including 42 U.S.C. § 1983 and the Fourth and Fourteenth
14 Amendments of the United States Constitution. This Court has supplemental
15 jurisdiction over Plaintiffs’ claims arising under state law pursuant to 28 U.S.C. §
16 1367(a), because those claims are so related to the federal claims that they form part
17 of the same case or controversy under Article III of the United States Constitution.
18         2.    Venue is proper in this Court under 28 U.S.C. § 1391(b) because
19 Defendants reside in this district and one of the incidents giving rise to this action
20 occurred in this district.
21
22                                    INTRODUCTION
23         3.    This civil rights and state tort action seeks compensatory and punitive
24 damages from Defendants for violating various rights under the United States
25 Constitution and state law in connection with the fatal officer-involved shooting of
26 Terron Boone (“DECEDENT”) and Shellondra Thomas on June 17, 2020.
27 ///
28

                                               -2-
                                     COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 4 of 39 Page ID #:4




 1                                       PARTIES
 2        4.     At all relevant times, DECEDENT was an individual residing in the
 3 City of Palmdale, California.
 4        5.     Plaintiff N.B. (a minor) is an individual residing in Las Vegas, Nevada
 5 and is the natural child of DECEDENT. N.B., by and through guardian ad litem
 6 Elonda Holman, sues in her individual capacity as the daughter of DECEDENT and
 7 also as a successor in interest to DECEDENT. N.B. seeks both survival and
 8 wrongful death damages under federal and state law.
 9        6.     Plaintiffs T.A. and T.B. (minor) are individuals residing in Las Vegas,
10 Nevada and is the natural children of DECEDENT. T.A. and T.B., by and through
11 guardian ad litem Sharice Armstead, sue in their individual capacities as the children
12 of DECEDENT and also as successors in interest to DECEDENT. T.A. and T.B.
13 seek both survival and wrongful death damages under federal and state law.
14        7.     Plaintiff D.S. (a minor) is an individual residing in City of Rosamond,
15 California, and was in a backseat of Shellondra’s car at the time Defendants DOE
16 DEPUTIES stopped the car and started shooting at the car. D.S., by and through
17 guardian ad litem Shellondra Thomas, brings claims under state and federal law in
18 her individual capacity. D.S. seeks damages under federal and state law.
19        8.     Plaintiff SHELLONDRA THOMAS (“THOMAS”) is and was, at all
20 times pertinent hereto, an individual residing in the City of Rosamond, California,
21 and was in a driver’s seat of her car when the Defendants started shooting at the car.
22 THOMAS brings claims under state and federal law in her individual capacity.
23 THOMAS seeks damages under federal and state law.
24        9.     At all relevant times, Defendant COUNTY OF LOS ANGELES
25 (“COUNTY”) is and was a municipal corporation existing under the laws of the
26 State of California. COUNTY is a chartered subdivision of the State of California
27 with the capacity to be sued. COUNTY is responsible for the actions, omissions,
28

                                              -3-
                                    COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 5 of 39 Page ID #:5




 1 policies, procedures, practices, and customs of its various agents and agencies,
 2 including the Los Angeles County Sheriff’s Department (“LASD”) and its agents
 3 and employees. At all relevant times, Defendant COUNTY was responsible for
 4 assuring that the actions, omissions, policies, procedures, practices, and customs of
 5 the LASD and its employees and agents complied with the laws of the United States
 6 and of the State of California. At all relevant times, COUNTY was the employer of
 7 Defendants DOES 1-10.
 8         10.   Defendants DOES 1-7 (“DOE DEPUTIES”) are police officers
 9 working for the LASD. At all relevant times, DOE DEPUTIES were acting under
10 color of law within the course and scope of their duties as police officers for the
11 LASD. At all relevant times, DOE DEPUTIES were acting with the complete
12 authority and ratification of their principal, Defendant COUNTY.
13         11.   Defendants DOES 8-10 are managerial, supervisorial, and
14 policymaking employees of the COUNTY/LASD, who were acting under color of
15 law within the course and scope of their duties as managerial, supervisorial, and
16 policymaking employees for the COUNTY/LASD. DOES 8-10 were acting with
17 the complete authority and ratification of their principal, Defendant COUNTY.
18         12.   On information and belief, DOES 1-10 were residents of the COUNTY
19 of Los Angeles.
20         13.   In doing the acts and failing and omitting to act as hereinafter
21 described, Defendants DOE DEPUTIES were acting on the implied and actual
22 permission and consent of Defendants DOES 8-10 and the COUNTY.
23         14.   In doing the acts and failing and omitting to act as hereinafter
24 described, Defendants DOES 1-10 were acting on the implied and actual permission
25 and consent of the COUNTY.
26         15.   The true names and capacities, whether individual, corporate,
27 association or otherwise of Defendants DOES 1-10, inclusive, are unknown to
28

                                              -4-
                                    COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 6 of 39 Page ID #:6




 1 Plaintiffs, who otherwise sue these Defendants by such fictitious names. Plaintiffs
 2 will seek leave to amend their complaint to show the true names and capacity of
 3 these Defendants when they have been ascertained. Each of the fictitiously-named
 4 Defendants is responsible in some manner for the conduct or liabilities alleged
 5 herein.
 6        16.    At all times mentioned herein, each and every defendant was the agent
 7 of each and every other defendant and had the legal duty to oversee and supervise
 8 the hiring, conduct, and employment of each and every defendant.
 9        17.    All of the acts complained of herein by Plaintiffs against Defendants
10 were done and performed by said Defendants by and through their authorized
11 agents, servants, and/or employees, all of whom at all relevant times herein were
12 acting within the course, purpose, and scope of said agency, service, and/or
13 employment capacity. Moreover, Defendants and their agents ratified all of the acts
14 complained of herein.
15        18.    DOES 1-10 are sued in their individual capacity.
16        19.    On November 30, 2020, Plaintiff N.B. filed comprehensive and timely
17 claims for damages with the COUNTY of Los Angeles pursuant to applicable
18 sections of the California Government Code. These claims were deemed rejected by
19 operation of law on January 14, 2021.
20        20.    On December 7, 2020, Plaintiffs T.A. and T.B. filed comprehensive
21 and timely claims for damages with the COUNTY of Los Angeles pursuant to
22 applicable sections of the California Government Code. These claims were deemed
23 rejected by operation of law on January 21, 2021.
24        21.    On June 23, 2020, Plaintiffs THOMAS and D.S. filed comprehensive
25 and timely claims for damages with the COUNTY of Los Angeles pursuant to
26 applicable sections of the California Government Code. These claims were rejected
27 by COUNTY on September 11, 2020.
28

                                             -5-
                                   COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 7 of 39 Page ID #:7




 1                 FACTS COMMON TO ALL CLAIMS FOR RELIEF
 2         22.    Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
 3 through 21 of their Complaint with the same force and effect as if fully set forth
 4 herein.
 5         23.    At the time of the shooting incident giving rise to this lawsuit,
 6 DECEDENT was a 31 year-old male.
 7         24.    On January 11, 2020, THOMAS was driving her car with DECEDENT
 8 sitting in the passenger seat and D.S. sitting at the back seat. DECEDENT and
 9 THOMAS noticed that two unmarked cars were following them. DECEDENT
10 asked THOMAS to take a right turn by a park to see whether these two cars would
11 keep following them. DECEDENT then noticed that the two cars kept following
12 them. Thereafter, THOMAS pulled into an apartment complex’s parking lot at 3400
13 15th Street West, Rosamond, California.
14         25.    Defendants DOES 1-5 had stopped THOMAS’s car and approached her
15 car with their guns drawn. At that time, DOES 1-10 did not have reasonable
16 suspicion to believe that THOMAS had violated the law.
17         26.    Defendants DOES 1-5 ignored the fact that THOMAS and D.S. were
18 sitting in the car and failed to de-escalate this situation.
19         27.    While acting under color of state law and in the course and scope of
20 their duties as Sheriff’s deputies for the LASD, DOES 1-5 escalated the situation
21 and fired multiple shots at THOMAS, DECEDENT, and D.S. striking and injuring
22 THOMAS and DECEDENT and ultimately killing DECEDENT.
23         28.    At all relevant times, including during all of the shots, THOMAS was
24 unarmed and posed no immediate threat of death or serious bodily injury to any
25 person. Therefore, the shooting was excessive and unreasonable.
26         29.    At all relevant times, including during all of the shots, D.S. was a
27 minor sitting in the back seat and posed no immediate threat of death or serious
28

                                                -6-
                                     COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 8 of 39 Page ID #:8




 1 bodily injury to any person. Therefore, the shooting was excessive and
 2 unreasonable.
 3        30.    At all relevant times, DECEDENT was extremely fearful of his life and
 4 distraught as his brother was found hanging from a tree outside Palmdale City Hall
 5 in lynching style.
 6        31.    On information and belief, DOES 1-5 failed to give THOMAS, D.S.
 7 and DECEDENT a warning that deadly force would be used prior to shooting. The
 8 shooting violated DOES 1-5’s training and standard police officer training,
 9 including violating training with respect to the use of deadly force.
10        32.    After being shot with rounds from a lethal firearm, DECEDENT was
11 immobile, bleeding profusely, and in obvious and critical need of emergency
12 medical care and treatment. Defendants did not timely summon medical care or
13 permit medical personnel to treat DECEDENT. The delay of medical care to
14 DECEDENT caused DECEDENT extreme physical and emotional pain and
15 suffering, and was a contributing cause of DECEDENT’S death.
16        33.    Before and while being shot with rounds from a lethal firearm,
17 THOMAS kept yelling to DOES 1-5 that her baby was in the car all the while she
18 was bleeding from gunshot wounds.
19        34.    After the shooting, DOES 6-7 held D.S. against her will without her
20 mother THOMAS’s consent for an extended period of time for questioning at
21 Lancaster Office of Los Angeles County Sheriff’s Department.
22        35.    Plaintiffs N.B., T.A., and T.B. are DECEDENT’s successors in interest
23 as defined in Section 377.11 of the California Code of Civil Procedure and succeeds
24 to DECEDENT’s interest in this action as the natural children of DECEDENT.
25 Plaintiffs incurred funeral and burial expenses as a result of the shooting.
26 ///
27 ///
28

                                              -7-
                                    COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 9 of 39 Page ID #:9




 1                                FIRST CLAIM FOR RELIEF
 2              Unreasonable Search and Seizure—Unlawful Detention and Arrest
 3                                       (42 U.S.C. § 1983)
 4                          (By Plaintiffs against Defendant DOES 1-7)
 5        36.     Plaintiffs repeat and re-allege each and every allegation in paragraphs
 6 1 through 35 of this Complaint with the same force and effect as if fully set forth
 7 herein.
 8        37.     The Fourth Amendment of the United States Constitution guarantees
 9 all persons the right to be free from unreasonable detention in violation of their right
10 to privacy. 42 U.S.C. § 1983 provides a private right of action for conduct which
11 violates this right. DOES 1-5 violated DECEDENT’s right to be free from
12 unreasonable search and seizures, which is guaranteed to him by the Fourth
13 Amendment to the United States Constitution and applied to state actors by the
14 Fourteenth Amendment.
15        38.     DOES 1-5 violated THOMAS’s and D.S.’s right to be free from
16 unreasonable search and seizures, which is guaranteed to them by the Fourth
17 Amendment to the United States Constitution and applied to state actors by the
18 Fourteenth Amendment.
19        39.     DOES 6-7 violated D.S.’s right to be free from unreasonable search and
20 seizures, which is guaranteed to them by the Fourth Amendment to the United States
21 Constitution and applied to state actors by the Fourteenth Amendment, when DOES
22 6-7 detained D.S. without her mother THOMAS’s consent at the Lancaster station
23 for an extended period of time while THOMAS was in a hospital.
24        40.     At all relevant times, DOES 1-7 acted under color of state law. DOES
25 1-5 had no reasonable suspicion to detain THOMAS, D.S., and DECEDENT and no
26 probable cause to arrest them. In addition to the detention itself being unreasonable,
27 the scope and manner of the detention was unreasonable. It was not necessary to
28

                                               -8-
                                    COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 10 of 39 Page ID #:10




  1 use force against THOMAS, D.S., and DECEDENT in order to take any of them
  2 into custody, if that were even necessary.
  3         41.   The conduct of the DOES 1-7 was willful, wanton, malicious, and done
  4 with an evil motive and intent and a reckless disregard for the rights and safety of
  5 THOMAS, D.S., and DECEDENT and therefore warrants the imposition of
  6 exemplary and punitive damages as to DOES 1-7.
  7         42.   As a direct result of the unreasonable detention and arrest, THOMAS
  8 and D.S. experienced severe pain and suffering. As a direct result of the
  9 unreasonable detention and arrest, DECEDENT experienced severe pain, suffering,
 10 the loss of life, and enjoyment of life, for which he, through his successor in interest,
 11 is entitled to recover damages.
 12         43.   Plaintiffs THOMAS and D.S. bring this claim individually and seek
 13 damages permitted by law on this claim.
 14         44.   Plaintiffs N.B., T.A., and T.B. bring this claim as successors-in-interest
 15 to DECEDENT. Plaintiff N.B., T.A., and T.B. seek survival damages on this claim,
 16 including for DECEDENT’s injuries, pre-death pain and suffering and loss of life
 17 and loss of enjoyment of life. Plaintiffs also seek attorney’s fees under this claim.
 18
 19                            SECOND CLAIM FOR RELIEF
 20       Unreasonable Search and Seizure—Excessive Force (42 U.S.C. § 1983)
 21                      (By Plaintiffs Against Defendants DOES 1-5)
 22         45.   Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
 23 through 44 of their Complaint with the same force and effect as if fully set forth
 24 herein.
 25         46.   On June 17, 2020, THOMAS was driving her car with DECEDENT
 26 sitting in the front passenger seat and D.S. in the back seat.
 27
 28

                                                 -9-
                                      COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 11 of 39 Page ID #:11




  1         47.   Defendants DOES 1-5 stopped THOMAS’s car at an apartment
  2 complex’s parking lot at 3400 15th Street West, Rosamond, California when
  3 THOMAS had pulled into the parking lot.
  4         48.   DOES 1-5 approached THOMAS’s car with their guns drawn. At that
  5 time, DOES 1-5 did not have reasonable suspicion to believe that THOMAS, the
  6 driver of the car, had violated the law.
  7         49.   DOES 1-5 failed to de-escalate this situation and ignored that
  8 THOMAS and D.S. were sitting in the car.
  9         50.   While acting under color of state law and in the course and scope of
 10 their duties as deputies for the LASD, DOES 1-5 escalated the situation and fired
 11 multiple shots at THOMAS’s car, striking and injuring THOMAS and DECEDENT
 12 and ultimately killing DECEDENT.
 13         51.   At all relevant times, including during all of the shots, THOMAS and
 14 D.S. were unarmed and posed no immediate threat of death or serious bodily injury
 15 to any person. Therefore, the shooting was excessive and unreasonable.
 16         52.   DOES 1-5 failed to give THOMAS, D.S., and DECEDENT a warning
 17 that deadly force would be used prior to shooting. The shooting violated DOES 1-
 18 5’s training and standard police officer training.
 19         53.   Defendants’ unjustified shooting and other uses of force against
 20 THOMAS, D.S. and DECEDENT deprived them of their rights to be secure in their
 21 person against unreasonable searches and seizures as guaranteed to them under the
 22 Fourth Amendment to the United States Constitution and applied to state actors by
 23 the Fourteenth Amendment.
 24         54.   As a result of the foregoing, THOMAS and D.S. suffered physical pain
 25 and great emotional distress.
 26
 27
 28

                                               -10-
                                     COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 12 of 39 Page ID #:12




  1         55.   As a result of the foregoing, DECEDENT suffered great physical pain
  2 and emotional distress up to the time of his death after the shooting, loss of
  3 enjoyment of life, loss of life, and lost earning capacity.
  4         56.   The conduct of DOES 1-5 was willful, wanton, malicious, and done
  5 with reckless disregard for the rights and safety of THOMAS, D.S., and
  6 DECEDENT, and therefore warrants the imposition of exemplary and punitive
  7 damages as to DOES 1-5.
  8         57.   Plaintiffs THOMAS and D.S. bring this claim individually and seek
  9 damages permitted by the law.
 10         58.    Plaintiffs N.B., T.A., and T.B. bring this claim as successors-in-
 11 interest to DECEDENT. Plaintiffs N.B., T.A., and T.B. seek survival damages on
 12 this claim, including for DECEDENT’s injuries, pre-death pain and suffering and
 13 loss of life and loss of enjoyment of life. Plaintiffs also seek attorney’s fees under
 14 this claim.
 15
 16                             THIRD CLAIM FOR RELIEF
 17   Unreasonable Search and Seizure—Denial of Medical Care (42 U.S.C. § 1983)
 18            (By Plaintiffs N.B., T.A., and T.B. against Defendants DOES 1-5)
 19         59.   Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
 20 through 58 of their Complaint with the same force and effect as if fully set forth
 21 herein.
 22         60.    After being shot with a lethal firearm, DECEDENT was immobile,
 23 bleeding profusely, and in obvious and critical need of emergency medical care and
 24 treatment. Defendants did not timely summon medical care or permit medical
 25 personnel to treat DECEDENT. The delay of medical care to DECEDENT caused
 26 DECEDENT extreme physical and emotional pain and suffering and was a
 27 contributing cause of DECEDENT’s death.
 28

                                               -11-
                                     COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 13 of 39 Page ID #:13




  1          61.   The denial of medical care by DOES 1-5 deprived DECEDENT of his
  2 right to be secure in his person against unreasonable searches and seizures as
  3 guaranteed to him under the Fourth Amendment to the United States Constitution
  4 and applied to state actors by the Fourteenth Amendment.
  5          62.   As a result of the foregoing, DECEDENT suffered great physical pain
  6 and emotional distress up to the time of his death, loss of enjoyment of life, loss of
  7 life, and loss of earning capacity.
  8          63.   DOES 1-5 knew that failure to provide timely medical treatment to
  9 DECEDENT could result in further significant injury or the unnecessary and wanton
 10 infliction of pain, but disregarded that serious medical need, causing DECEDENT
 11 great bodily harm and death.
 12          64.   DECEDENT survived for a period of time after incident.
 13          65.   The conduct of DOES 1-5 was willful, wanton, malicious, and done
 14 with reckless disregard for the rights and safety of DECEDENT and therefore
 15 warrants the imposition of exemplary and punitive damages as to DOES 1-5.
 16          66.   Plaintiffs N.B., T.A., and T.B. bring this claim as successors-in-interest
 17 to DECEDENT. Plaintiffs N.B., T.A., and T.B. seek survival damages on this
 18 claim, including for DECEDENT’s injuries, pre-death pain and suffering and loss of
 19 life and loss of enjoyment of life. Plaintiffs also seek attorney’s fees under this
 20 claim.
 21
 22                               FOURTH CLAIM FOR RELIEF
 23            Fourteenth Amendment-Substantive Due Process (42 U.S.C. § 1983)
 24                        (By Plaintiffs N.B., T.A., T.B. against DOES 1-5)
 25          67.   Plaintiffs hereby reallege and incorporate by reference herein
 26 paragraphs 1 through 66 of this Complaint as though fully set forth herein.
 27          68.   DOES 1-5 acted under color of state law at all relevant times.
 28

                                                -12-
                                      COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 14 of 39 Page ID #:14




  1         69.    By engaging in the foregoing conduct, DOES 1-5 deprived Plaintiffs
  2 N.B., T.A., and T.B. of their rights to a familial relationship with DECEDENT in
  3 such a manner as to shock the conscience, including by using excessive and
  4 unreasonable deadly force against him and by denying him medical care, all of
  5 which caused injuries that resulted in DECEDENT’s death. This conduct violated
  6 Plaintiffs’ rights, privileges, and immunities secured by the Fourth, and Fourteenth
  7 Amendments to the United States Constitution.
  8         70.    By engaging in the foregoing conduct, DOES 1-5 acted with deliberate
  9 indifference to the constitutional rights of DECEDENT and Plaintiffs, and with
 10 purpose to harm unrelated to any legitimate law enforcement objective. DOES 1-5
 11 are liable to Plaintiffs for the interference with their familial relationship.
 12         71.    DOES 1-5 thus violated the substantive due process rights of Plaintiffs
 13 N.B., T.A., and T.B. to be free from unwarranted interference with their familial
 14 relationship with DECEDENT, their father.
 15         72.    As a direct and proximate cause of the acts of DOES 1-5, Plaintiffs
 16 N.B., T.A., and T.B. suffered emotional distress, mental anguish, and pain.
 17 Plaintiffs N.B., T.A., and T.B. have also been deprived of the life-long love,
 18 companionship, comfort, support, society, care and sustenance of DECEDENT, and
 19 will continue to be so deprived for the remainder of their natural lives.
 20         73.    The conduct of DOES 1-5 was willful, wanton, malicious, and done
 21 with reckless disregard for the rights and safety of DECEDENT and Plaintiffs N.B.,
 22 T.A., and T.B. and therefore warrants the imposition of exemplary and punitive
 23 damages as to Defendants DOES 1-5.
 24         74.    Plaintiffs N.B., T.A., and T.B. bring this claim in each case
 25 individually and seek wrongful death damages under this claim for the interference
 26 with their familial relationship with DECEDENT. Plaintiffs also seek attorney’s
 27 fees under this claim.
 28

                                                 -13-
                                      COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 15 of 39 Page ID #:15




  1                             FIFTH CLAIM FOR RELIEF
  2     Municipal Liability – Unconstitutional Custom or Policy (42 U.S.C. § 1983)
  3              (By all Plaintiffs against Defendants COUNTY and DOES 8-10)
  4        75.     Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
  5 through 74 of their Complaint with the same force and effect as if fully set forth
  6 herein.
  7        76.     DOE DEPUTIES acted under color of law at all relevant times,
  8 including during the shooting.
  9        77.     DOE DEPUTIES acted under color of law at all relevant times.
 10        78.     When DOE DEPUTIES unlawfully detained THOMAS and D.S. in
 11 their car then fired at THOMAS and D.S. while they were unarmed and committing
 12 no crime, failed to de-escalate a situation, DOE DEPUTIES acted pursuant to an
 13 expressly adopted official policy or a longstanding practice or custom of Defendant
 14 COUNTY.
 15        79.     When DOES 6-7 unlawfully detained D.S. at a Lancaster Sheriff’s
 16 Department away from her mother, THOMAS, held against D.S.’s will for extended
 17 period of time, and questioned D.S. without THOMAS’s consent, DOES 6-7 acted
 18 pursuant to an expressly adopted official policy or a longstanding practice or custom
 19 of Defendant COUNTY.
 20        80.     When DOE DEPUTIES unlawfully detained and arresed DECEDENT
 21 and then fatally shot DECEDENT while he was committing no crime, failed to de-
 22 escalate a situation involving an extremely fearful and distraught person who felt
 23 panic and severe fear when he saw two unmarked and unidentified vehicles
 24 following the car he was in and who learned about his brother’s body being found in
 25 lynching style only a week prior to the date of the incident, and also when DOE
 26 DEPUTIES denied DECEDENT prompt and necessary medical care after they shot
 27
 28

                                               -14-
                                      COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 16 of 39 Page ID #:16




  1 DECEDENT, DOE DEPUTIES acted pursuant to an expressly adopted official
  2 policy or a longstanding practice or custom of Defendant COUNTY.
  3        81.    When DOE DEPUTIES denied DECEDENT prompt and necessary
  4 medical care after the shooting of DECEDENT, DOE DEPUTIES acted pursuant to
  5 an expressly adopted official policy or a longstanding practice or custom of
  6 Defendant COUNTY.
  7        82.    On information and belief, DOE DEPUTIES were not disciplined,
  8 reprimanded, retrained, suspended, or otherwise penalized in connection with
  9 DECEDENT’s death.
 10        83.    Defendants DOES 8-10, together with other COUNTY policymakers
 11 and supervisors, maintained, inter alia, the following unconstitutional customs,
 12 practices, and policies:
 13               (a)   Using excessive force, including excessive use of deadly force;
 14               (b)   Providing inadequate training regarding the use of deadly force,
 15                     and providing inadequate training with respect to handling
 16                     situations involving mentally ill individuals and de-escalating a
 17                     situation involving a mentally ill individual;
 18               (c)   Employing and retaining as deputies such as DOE DEPUTIES,
 19                     whom Defendant COUNTY at all times material herein knew or
 20                     reasonably should have known had dangerous propensities for
 21                     abusing their authority and for using excessive force;
 22               (d)   Inadequately supervising, training, controlling, assigning, and
 23                     disciplining COUNTY officers and other personnel, including
 24                     DOE DEPUTIES, whom Defendant COUNTY knew or in the
 25                     exercise of reasonable care should have known had the
 26                     aforementioned propensities and character traits, including a
 27
 28

                                              -15-
                                    COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 17 of 39 Page ID #:17




  1                     failure to train with respect to the use of deadly force and de-
  2                     escalating situations involving emotionally unstable individuals;
  3              (e)    Maintaining grossly inadequate procedures for reporting,
  4                     supervising, investigating, reviewing, disciplining and
  5                     controlling misconduct by COUNTY officers;
  6               (f)   Failing to adequately discipline COUNTY officers for the above-
  7                     referenced categories of misconduct, including “slaps on the
  8                     wrist,” discipline that is so slight as to be out of proportion to the
  9                     magnitude of the misconduct, and other inadequate discipline
 10                     that is tantamount to encouraging misconduct;
 11              (g)    Announcing that unjustified shootings are “within policy,”
 12                     including shootings that were later determined in court to be
 13                     unconstitutional;
 14              (h)    Even where shootings are determined in court to be
 15                     unconstitutional, refusing to discipline, terminate, or retrain the
 16                     officers involved;
 17              (i)    Encouraging, accommodating, or facilitating a “blue code of
 18                     silence,” “blue shield,” “blue wall,” “blue curtain,” “blue veil,”
 19                     or simply “code of silence,” pursuant to which law enforcement
 20                     officers do not report other officers’ errors, misconduct, or
 21                     crimes. Pursuant to this code of silence, if questioned about an
 22                     incident of misconduct involving another officer, while
 23                     following the code, the officer being questioned will claim
 24                     ignorance of the other officers’ wrongdoing; and
 25              (j)    Maintaining a policy of inaction and an attitude of indifference
 26                     towards soaring numbers of police shootings and other uses of
 27                     force, including by failing to discipline, retrain, investigate,
 28

                                               -16-
                                     COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 18 of 39 Page ID #:18




  1                     terminate, and recommend officers for criminal prosecution who
  2                     participate in shootings of unarmed people.
  3        84.    By reason of the aforementioned acts and omissions, Plaintiffs
  4 THOMAS and D.S. have suffered physical and emotional damages.
  5        85.    By reason of the aforementioned acts and omissions, Plaintiffs N.B.,
  6 T.A., and T.B. have suffered loss of the love, companionship, affection, comfort,
  7 care, society, training, guidance, and past and future support of DECEDENT. The
  8 aforementioned acts and omissions also caused DECEDENT’s pain and suffering,
  9 loss of enjoyment of life, and death.
 10        86.    Defendants COUNTY and DOES 8-10, together with various other
 11 officials, whether named or unnamed, had either actual or constructive knowledge
 12 of the deficient policies, practices and customs alleged in the paragraphs above.
 13 Despite having knowledge as stated above, Defendants COUNTY and DOES 8-10,
 14 condoned, tolerated and through actions and inactions thereby ratified such policies.
 15 Said defendants also acted with deliberate indifference to the foreseeable effects and
 16 consequences of these policies with respect to the constitutional rights of
 17 DECEDENT, Plaintiffs, and other individuals similarly situated.
 18        87.    By perpetrating, sanctioning, tolerating and ratifying the outrageous
 19 conduct and other wrongful acts, DOES 8-10 acted with intentional, reckless, and
 20 callous disregard for the life of THOMAS, D.S., and DECEDENT and for
 21 DECEDENT’s and all Plaintiffs’ constitutional rights. Furthermore, the policies,
 22 practices, and customs implemented, maintained, and still tolerated by Defendants
 23 COUNTY and DOES 8-10 were affirmatively linked to and were a significantly
 24 influential force behind the injuries of THOMAS, D.S., DECEDENT and Plaintiffs
 25 N.B., T.A., and T.B.
 26        88.    The following are only a few examples of continued misconduct by
 27 LASD officers, which indicate the COUNTY’s failure to properly train its deputies:
 28

                                              -17-
                                     COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 19 of 39 Page ID #:19




  1           a) The October 6, 2020 shooting of Nicholas Burgos, a 39 year-old man
  2              shot nine (9) times in the UCLA Harbor Hospital Mental Care Center.
  3           b) The August 31, 2020 shooting death of Dijon Kizzee.
  4           c) The June 26, 2019 shooting of Timothy Neal in his home; case No.
  5              2:20-cv-06315-CBM-JC.
  6           d) The July 3, 2019 shooting death of the unarmed Rickie Starks; Case
  7              No. 19STCV38462.
  8           e) The August 16, 2017 shooting death of Kenneth Lewis, Jr.; case
  9              No.:2:18-cv-04910-CBM-SK.
 10           f) In Berry, et al. v. County of Los Angeles, et al., Case No.:15-cv-09715-
 11              BRO (KSx); in events captured on video, numerous Los Angeles
 12              County deputies was beat, pepper sprayed, tased, and fired over 30
 13              bullets without warning at John Berry while seated in his car and
 14              killing him. Upon information and belief, the County found that the
 15              deputies’ use of force was within policy, and none of the deputies were
 16              disciplined, reprimanded, retrained, suspended, or otherwise penalized
 17              for their actions.
 18           g) In V.W., et al. v. County of Los Angeles, et al., Case No.: 2:18-cv-
 19              03684-FMO-ARG; on February 4, 2018 Deputy Gregory Van Hoesen
 20              shot and killed the 16 year-old Anthony Weber, shooting him in the
 21              back while unarmed.
 22           h) In K.C.R., et al. v. County of Los Angeles, et al., Case No.: 2:13-cv-
 23              03806-PSG-SS, on June 21, 2012, the unarmed Kenneth Rivera III was
 24              shot and killed by Deputy Norma Silva.
 25           i) In C.M., et al. v. County of Los Angeles, et al., Case No.:2:17-cv-
 26              05135-VAP-AGR, on August 2, 2016. Deputy Jeffrey Brito shot and
 27              killed the unarmed William Bowers. On information and belief,
 28

                                              -18-
                                      COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 20 of 39 Page ID #:20




  1              Deputy Brito was not disciplined, reprimanded, retrained, suspended,
  2              or otherwise penalized for his actions.
  3           j) In Mitchell v. County of Los Angeles, et al., Case No.: CV-8421-RJK
  4              (AWx), Defendant County argued that the use of deadly force against
  5              an unarmed civilian (Robert Mitchell) was reasonable; the jury found
  6              otherwise, returning a $4,000,000 verdict after finding that Deputy
  7              Rick Manes used excessive and unreasonable force when he shot the
  8              unarmed Mr. Mitchell in the back six times, killing him. Deputy
  9              Manes was not disciplined or retrained for his use of deadly force.
 10           k) In Guitierrez, et al. v. County of Los Angeles, et al., Case No.: cv-10-
 11              7608 PSG (AJWx), a jury found that Deputy David Salazar used
 12              excessive and unreasonable force when he shot and killed Efrain
 13              Gutierrez, and awarded Mr. Gutierrez’ family $2,000,000. Deputy
 14              Salazar was not disciplined or retrained for his use of deadly force.
 15           l) In In Beets v. County of Los Angeles, et al., Case No.: KC-057667, a
 16              jury determined that the use of deadly force by the defendant County
 17              deputy, was excessive and unreasonable under the circumstances, and
 18              returned a $1,035,000 verdict in favor of the plaintiff.
 19           m) In Jacobo, et al. v. County of Los Angeles, et al., Case No.: CV-11-
 20              7212 GW (SSx), on August 8, 2009, County Deputy Mat Taylor shot
 21              and killed Ezequiel Jacobo, who was unarmed. Police reports
 22              confirmed that Mr. Jacobo was unarmed. Deputy Taylor was not
 23              disciplined or retrained for shooting Mr. Jacobo.
 24           n) In Lobrono, et al. v. County of Los Angeles, et al., Case No.: CV-13-
 25              03838, on February 1, 2013, County Deputy Ray Huang shot Michael
 26              Lobrono, who was unarmed. Police reports confirmed that Mr. Lobrono
 27
 28

                                              -19-
                                    COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 21 of 39 Page ID #:21




  1                 was unarmed. Deputy Huang was not disciplined or retrained for his
  2                 use of deadly force.
  3              o) In Sanchez v. County of Los Angeles, et al., Case No.: CV 13-0383; on
  4                 April 20, 2013, County Deputy Christopher Gomez shot Chalino
  5                 Sanchez, who was unarmed and riding his bicycle at the time of the
  6                 shooting. Police reports confirmed that Mr. Sanchez was unarmed.
  7                 Deputy Gomez was not disciplined or retrained for his use of deadly
  8                 force.
  9              p) In N.K.A., et al. v. County of Los Angeles, et al., Case No.:CV 13-
 10                 05507; on May 11, 2013, County Deputy Luis Mendoza shot and killed
 11                 Rigoberto Arceo, who was unarmed and had his hands up at the time of
 12                 the shooting. Police reports confirmed that Mr. Arceo was unarmed.
 13                 Deputy Mendoza was not disciplined or retrained for his use of deadly
 14                 force.
 15              q) In D.A.B., et al. v. County of Los Angeles, et al., Case No.:CV-14-
 16                 05207 FMO (ASx); on May 23, 2013, County Deputies Dru Strong and
 17                 Gregory Rodriguez shot and killed Rashawn Brown, who, according to
 18                 percipient witnesses, was unarmed at the time he was shot. Deputies
 19                 Strong and Rodriguez were not disciplined or retrained for their use of
 20                 deadly force.
 21              r) In Gonzalo Martinez v. County of Los Angeles, et al., Case No.: 2:14-
 22                 cv-05456-DSF-MAN, County Deputy Cuauhtemoc Gonzalez
 23                 discharged his weapon at a moving vehicle, striking Gonzalo Martinez,
 24                 who was an unarmed backseat passenger. Deputy Gonzalez was not
 25                 disciplined or retrained for his use of deadly force.
 26
 27        89.      Accordingly, Defendants COUNTY and DOES 8-10 each are liable to

 28 Plaintiffs for compensatory damages under 42 U.S.C. § 1983.

                                                 -20-
                                       COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 22 of 39 Page ID #:22




  1         90.    Plaintiffs THOMAS and D.S. bring this claim individually and seek
  2 damages permitted by the law.
  3         91.    Plaintiffs N.B., T.A., and T.B. bring this claim individually and as
  4 successors-in-interest to DECEDENT. Plaintiffs N.B., T.A., and T.B. seek
  5 wrongful death and survival damages on this claim, including for DECEDENT’s
  6 injuries, pre-death pain and suffering and loss of life and loss of enjoyment of life.
  7 Plaintiffs also seek attorney’s fees and costs under this claim.
  8
  9                                  SIXTH CLAIM FOR RELIEF
 10                      Municipal Liability—Ratification (42 U.S.C. § 1983)
 11                 (By all Plaintiffs against Defendants COUNTY and DOES 8-10)
 12
            92.    Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
 13
      through 91 of this Complaint with the same force and effect as if fully set forth
 14
      herein.
 15
            93.    DOE DEPUTIES’ acts, including unlawfully detaining and arresting
 16
      THOMAS, D.S., and DECEDENT, fatally shooting DECEDENT while he was
 17
      committing no crime, failing to give a warning that deadly force would be used prior
 18
      to shooting, failing to de-escalate a situation involving an emotionally unstable
 19
      person, denying DECEDENT prompt and necessary medical care, and then holding
 20
      and questioning D.S., a minor, without THOMAS’s consent for an extended period
 21
      of time deprived DECEDENT and Plaintiffs of their particular rights under the
 22
      United States Constitution.
 23
            94.    At all relevant times, DOE DEPUTIES were acting under color of law.
 24
            95.    Upon information and belief, a final policymaker, acting under color of
 25
      law, who had final policymaking authority concerning DOE DEPUTIES’ acts,
 26
      ratified DOE DEPUTIES’ acts and the bases for them. Upon information and
 27
      belief, the final policymakers knew of and specifically approved of DOE
 28

                                                -21-
                                      COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 23 of 39 Page ID #:23




  1 DEPUTIES’ acts, including the shooting. Upon information and belief, the final
  2 policymaker(s) have determined that DOE DEPUTIES' actions were “within
  3 policy.”
  4         96.   As a direct and proximate result of the aforementioned conduct,
  5 THOMAS and D.S. endured pain and suffering.
  6         97.   As a direct and proximate result of the aforementioned conduct,
  7 DECEDENT endured pain and suffering and lost his life, his enjoyment of life, and
  8 his earning capacity.
  9         98.   Plaintiffs THOMAS and D.S. bring this claim individually and seek
 10 damages permitted by the law.
 11         99.   Plaintiffs N.B., T.A., and T.B. bring this claim individually and as
 12 successors-in-interest to DECEDENT. Plaintiffs N.B., T.A., and T.B. seek
 13 wrongful death and survival damages on this claim, including for DECEDENT’s
 14 injuries, pre-death pain and suffering and loss of life and loss of enjoyment of life.
 15         100. Plaintiffs also seek attorney’s fees and costs under this claim.
 16
 17                           SEVENTH CLAIM FOR RELIEF
 18               Municipal Liability – Failure to Train (42 U.S.C. § 1983)
 19                    (Against Defendants COUNTY and DOES 8-10)
 20         101. Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
 21 through 100 of their Complaint with the same force and effect as if fully set forth
 22 herein.
 23         102. Defendants DOE DEPUTIES acted under color of law.
 24         103. DOE DEPUTIES’ acts, including unlawfully detaining and arresting
 25 THOMAS, D.S., and DECEDENT, shooting at THOMAS and D.S. while they were
 26 unarmed and committing no crime, fatally shooting DECEDENT while he was
 27 committing no crime, failing to give a warning that deadly force would be used prior
 28 to shooting, and then denying DECEDENT prompt and necessary medical care,

                                               -22-
                                     COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 24 of 39 Page ID #:24




  1 deprived DECEDENT and Plaintiffs of their particular rights under the United
  2 States Constitution.
  3         104. The training policies of Defendant COUNTY were not adequate to
  4 train its officers to handle the usual and recurring situations with which they must
  5 deal. This includes training polices with respect to the use of the use of force,
  6 including deadly force, and with respect to handling and de-escalating situations
  7 involving emotionally unstable individuals.
  8         105. Defendant COUNTY was deliberately indifferent to the obvious
  9 consequences of its failure to train its officers adequately.
 10         106. The failure of Defendant COUNTY to provide adequate training caused
 11 the deprivation of Plaintiffs’ rights by DOE DEPUTIES; that is, the defendants’
 12 failure to train is so closely related to the deprivation of the Plaintiffs’ rights as to be
 13 the moving force that caused the ultimate injury.
 14         107. The following are only a few examples of continued misconduct by
 15 police officers working for the COUNTY, which indicate the COUNTY’s failure to
 16 properly train its police officers:
 17             a) The October 6, 2020 shooting of Nicholas Burgos, a 39 year-old man
 18                shot nine (9) times in the UCLA Harbor Hospital Mental Care Center.
 19             b) The August 31, 2020 shooting death of Dijon Kizzee.
 20             c) The June 26, 2019 shooting of Timothy Neal in his home; case No.
 21                2:20-cv-06315-CBM-JC.
 22             d) The July 3, 2019 shooting death of the unarmed Rickie Starks; Case
 23                No. 19STCV38462.
 24             e) The August 16, 2017 shooting death of Kenneth Lewis, Jr.; case
 25                No.:2:18-cv-04910-CBM-SK.
 26             f) In Berry, et al. v. County of Los Angeles, et al., Case No.:15-cv-09715-
 27                BRO (KSx); in events captured on video, numerous Los Angeles
 28

                                                 -23-
                                       COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 25 of 39 Page ID #:25




  1              County deputies was beat, pepper sprayed, tased, and fired over 30
  2              bullets without warning at John Berry while seated in his car and
  3              killing him. Upon information and belief, the County found that the
  4              deputies’ use of force was within policy, and none of the deputies were
  5              disciplined, reprimanded, retrained, suspended, or otherwise penalized
  6              for their actions.
  7           g) In V.W., et al. v. County of Los Angeles, et al., Case No.: 2:18-cv-
  8              03684-FMO-ARG; on February 4, 2018 Deputy Gregory Van Hoesen
  9              shot and killed the 16 year-old Anthony Weber, shooting him in the
 10              back while unarmed.
 11           h) In K.C.R., et al. v. County of Los Angeles, et al., Case No.: 2:13-cv-
 12              03806-PSG-SS, on June 21, 2012, the unarmed Kenneth Rivera III was
 13              shot and killed by Deputy Norma Silva.
 14           i) In C.M., et al. v. County of Los Angeles, et al., Case No.:2:17-cv-
 15              05135-VAP-AGR, on August 2, 2016. Deputy Jeffrey Brito shot and
 16              killed the unarmed William Bowers. On information and belief,
 17              Deputy Brito was not disciplined, reprimanded, retrained, suspended,
 18              or otherwise penalized for his actions.
 19           j) In Mitchell v. County of Los Angeles, et al., Case No.: CV-8421-RJK
 20              (AWx), Defendant County argued that the use of deadly force against
 21              an unarmed civilian (Robert Mitchell) was reasonable; the jury found
 22              otherwise, returning a $4,000,000 verdict after finding that Deputy
 23              Rick Manes used excessive and unreasonable force when he shot the
 24              unarmed Mr. Mitchell in the back six times, killing him. Deputy
 25              Manes was not disciplined or retrained for his use of deadly force.
 26           k) In Guitierrez, et al. v. County of Los Angeles, et al., Case No.: cv-10-
 27              7608 PSG (AJWx), a jury found that Deputy David Salazar used
 28

                                              -24-
                                      COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 26 of 39 Page ID #:26




  1              excessive and unreasonable force when he shot and killed Efrain
  2              Gutierrez, and awarded Mr. Gutierrez’ family $2,000,000. Deputy
  3              Salazar was not disciplined or retrained for his use of deadly force.
  4           l) In In Beets v. County of Los Angeles, et al., Case No.: KC-057667, a
  5              jury determined that the use of deadly force by the defendant County
  6              deputy, was excessive and unreasonable under the circumstances, and
  7              returned a $1,035,000 verdict in favor of the plaintiff.
  8           m) In Jacobo, et al. v. County of Los Angeles, et al., Case No.: CV-11-
  9              7212 GW (SSx), on August 8, 2009, County Deputy Mat Taylor shot
 10              and killed Ezequiel Jacobo, who was unarmed. Police reports
 11              confirmed that Mr. Jacobo was unarmed. Deputy Taylor was not
 12              disciplined or retrained for shooting Mr. Jacobo.
 13           n) In Lobrono, et al. v. County of Los Angeles, et al., Case No.: CV-13-
 14              03838, on February 1, 2013, County Deputy Ray Huang shot Michael
 15              Lobrono, who was unarmed. Police reports confirmed that Mr. Lobrono
 16              was unarmed. Deputy Huang was not disciplined or retrained for his
 17              use of deadly force.
 18           o) In Sanchez v. County of Los Angeles, et al., Case No.: CV 13-0383; on
 19              April 20, 2013, County Deputy Christopher Gomez shot Chalino
 20              Sanchez, who was unarmed and riding his bicycle at the time of the
 21              shooting. Police reports confirmed that Mr. Sanchez was unarmed.
 22              Deputy Gomez was not disciplined or retrained for his use of deadly
 23              force.
 24           p) In N.K.A., et al. v. County of Los Angeles, et al., Case No.:CV 13-
 25              05507; on May 11, 2013, County Deputy Luis Mendoza shot and killed
 26              Rigoberto Arceo, who was unarmed and had his hands up at the time of
 27              the shooting. Police reports confirmed that Mr. Arceo was unarmed.
 28

                                              -25-
                                    COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 27 of 39 Page ID #:27




  1               Deputy Mendoza was not disciplined or retrained for his use of deadly
  2               force.
  3           q) In D.A.B., et al. v. County of Los Angeles, et al., Case No.:CV-14-
  4               05207 FMO (ASx); on May 23, 2013, County Deputies Dru Strong and
  5               Gregory Rodriguez shot and killed Rashawn Brown, who, according to
  6               percipient witnesses, was unarmed at the time he was shot. Deputies
  7               Strong and Rodriguez were not disciplined or retrained for their use of
  8               deadly force.
  9           r) In Gonzalo Martinez v. County of Los Angeles, et al., Case No.: 2:14-
 10               cv-05456-DSF-MAN, County Deputy Cuauhtemoc Gonzalez
 11               discharged his weapon at a moving vehicle, striking Gonzalo Martinez,
 12               who was an unarmed backseat passenger. Deputy Gonzalez was not
 13               disciplined or retrained for his use of deadly force
 14        108. By reason of the aforementioned acts and omissions, Plaintiffs
 15 THOMAS and D.S. have suffered pain and suffering.
 16        109. By reason of the aforementioned acts and omissions, Plaintiffs N.B.,
 17 T.A., and T.B. have suffered loss of the love, companionship, affection, comfort,
 18 care, society, training, guidance, and past and future support of DECEDENT. The
 19 aforementioned acts and omissions also caused DECEDENT’s pain and suffering,
 20 loss of enjoyment of life, and death.
 21        110. Accordingly, Defendants COUNTY and DOES 8-10 each are liable to
 22 Plaintiffs for compensatory damages under 42 U.S.C. § 1983.
 23        111. Plaintiffs THOMAS and D.S. bring this claim individually and seek
 24 damages on this claim for their physical and emotional injuries.
 25        112. Plaintiffs N.B., T.A., and T.B. bring this claim individually and as a
 26 successor-in-interest to DECEDENT. Plaintiffs N.B., T.A., and T.B. seek survival
 27
 28

                                               -26-
                                     COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 28 of 39 Page ID #:28




  1 damages and wrongful death damages on this claim, including for DECEDENT’s
  2 injuries, pre-death pain and suffering and loss of life and loss of enjoyment of life.
  3        113. Plaintiffs also seek attorney’s fees and costs under this claim.
  4                           EIGHTH CLAIM FOR RELIEF
  5                           False Arrest / False Imprisonment
  6                             (Survival and Wrongful Death)
  7                       (Against DOE DEPUTIES and COUNTY)
  8        114. Plaintiffs re-allege and incorporates by reference herein paragraphs 1
  9 through 113 of this Complaint.
 10        115. DOE DEPUTIES detained THOMAS, D.S., and DECEDENT without
 11 reasonable suspicion. Not only was the detention itself unreasonable, but the scope
 12 and manner of the detention was unreasonable as set forth above. DOE DEPUTIES
 13 intentionally restricted THOMAS, D.S., and DECEDENT’s freedom of movement
 14 for an appreciable amount of time when DOE DEPUTIES stopped THOMAS’s car
 15 at the parking lot. DOES 6-7 intentionally restricted D.S.’s freedom of movement
 16 for considerable amount of time when they held D.S. at Lancaster Sheriff’s Office
 17 without her mother THOMAS’s consent. THOMAS, D.S., and DECEDENT did not
 18 consent to the restriction of their freedom of movement at all relevant times.
 19 THOMAS and D.S. were unarmed and committing no crime at all relevant times.
 20 DECEDENT was not committing any crime when the DOE DEPUTIES stopped
 21 THOMAS’s car with their guns drawn.
 22        116. As an actual and proximate result of DOE DEPUTIES’ false
 23 arrest/false imprisonment of THOMAS, D.S., and DECEDENT and the force used
 24 thereafter, THOMAS and D.S. sustained injuries, and DECEDENT died. As a
 25 result, Plaintiffs N.B., T.A., and T.B. have sustained pecuniary loss resulting from
 26 the loss of companionship, comfort, support, society, care and services of
 27 DECEDENT, and will continue to be so deprived for the remainder of their natural
 28

                                               -27-
                                     COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 29 of 39 Page ID #:29




  1 lives. Accordingly, all Plaintiffs are entitled to compensatory damages on this
  2 claim.
  3          117. Defendants committed the aforementioned acts and omissions
  4 knowingly, willfully, maliciously, with the expressed intent to harm THOMAS, D.S.
  5 and DECEDENT and with conscious or reckless disregard for DECEDENT’s rights.
  6 By reason thereof, Plaintiffs seek punitive and exemplary damages from DOE
  7 DEPUTIES in an amount according to proof at trial.
  8          118. Defendant COUNTY is vicariously liable for the wrongful acts of DOE
  9 DEPUTIES pursuant to section 815.2(a) of the California Government Code, which
 10 provides that a public entity is liable for the injuries caused by its employees within
 11 the scope of employment if the employee’s act would subject him or her to liability.
 12          119. Plaintiffs THOMAS and D.S. bring this claim individually and seek
 13 damages permitted by the law.
 14          120. Plaintiffs N.B., T.A., and T.B. bring this claim individually and as
 15 successors-in-interest to DECEDENT. Plaintiffs N.B., T.A., and T.B. seek
 16 wrongful death and survival damages on this claim, including for DECEDENT’s
 17 loss of life and loss of enjoyment of life.
 18
 19                             NINTH CLAIM FOR RELIEF
 20                                 Battery (wrongful death)
 21    (By Plaintiffs N.B., T.A., and T.B. against Defendants DOES 1-5 and COUNTY)
 22          121. Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
 23 through 120 of their Complaint with the same force and effect as if fully set forth
 24 herein.
 25          122. DOES 1-5, while working and acting within the course and scope of his
 26 duties as deputies for the LASD, shot DECEDENT. At the time of the shooting,
 27 DECEDENT was extremely fearful of his life and emotionally distraught by the
 28

                                                  -28-
                                      COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 30 of 39 Page ID #:30




  1 news that his brother had been found dead in lynching style. The shooting was
  2 excessive and objectively unreasonable.
  3        123. As a direct and proximate result of the shots fired by DOES 1-5 as
  4 alleged above, DECEDENT sustained injuries, died from his injuries and also lost
  5 his earning capacity.
  6        124. The COUNTY is vicariously liable for the wrongful acts of DOES 1-5
  7 pursuant to section 815.2(a) of the California Government Code, which provides
  8 that a public entity is liable for the injuries caused by its employees within the scope
  9 of the employment if the employee’s act would subject him or her to liability.
 10        125. The conduct of DOES 1-5 was malicious, wanton, oppressive, and
 11 accomplished with a conscious disregard for the rights of Plaintiffs and
 12 DECEDENT, entitling Plaintiffs, individually and as the successors in interest to
 13 DECEDENT, to an award of exemplary and punitive damages as to DOES 1-5.
 14        126. Plaintiffs N.B., T.A., and T.B. bring this claim individually and seek
 15 wrongful death and survival damages on this claim.
 16
 17                            TENTH CLAIM FOR RELIEF
 18                                         Battery
 19         (By Plaintiffs THOMAS against Defendants DOES 1-5 and COUNTY)
 20        127. Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
 21 through 126 of their Complaint with the same force and effect as if fully set forth
 22 herein.
 23        128. DOES 1-5, while working and acting within the course and scope of his
 24 duties as deputies for the LASD, shot THOMAS. At the time of the shooting,
 25 THOMAS was unarmed and posed no immediate threat of death or serious bodily
 26 injury to anyone. The shooting was excessive and objectively unreasonable.
 27
 28

                                               -29-
                                     COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 31 of 39 Page ID #:31




  1           129. As a direct and proximate result of the shots fired by DOES 1-5 as
  2 alleged above, THOMAS sustained injuries to her chest and forehead.
  3           130. The COUNTY is vicariously liable for the wrongful acts of DOES 1-5
  4 pursuant to section 815.2(a) of the California Government Code, which provides
  5 that a public entity is liable for the injuries caused by its employees within the scope
  6 of the employment if the employee’s act would subject him or her to liability.
  7           131. The conduct of DOES 1-5 was malicious, wanton, oppressive, and
  8 accomplished with a conscious disregard for the rights of Plaintiff THOMAS,
  9 entitling her, individually, to an award of exemplary and punitive damages as to
 10 DOES 1-5.
 11           132. Plaintiff THOMAS brings this claim individually and seek damages
 12 permitted by law under this claim.
 13                           ELEVENTH CLAIM FOR RELIEF
 14                                Negligence (wrongful death)
 15                  (by Plaintiffs N.B., T.A., and T.B. Against all Defendants)
 16           133. Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
 17 through 132 of their Complaint with the same force and effect as if fully set forth
 18 herein.
 19           134. Deputies, including DOE DEPUTIES, have a duty to use reasonable
 20 care to prevent harm or injury to others. This duty includes using appropriate
 21 tactics, giving appropriate commands, giving warnings, and not using any force
 22 unless necessary, using less than lethal options, and only using deadly force as a last
 23 resort.
 24           135.   DOE DEPUTIES breached this duty of care. The actions and inactions
 25 of Defendants DOE DEPUTIES were negligent and reckless, including but not
 26 limited to:
 27
 28

                                                 -30-
                                       COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 32 of 39 Page ID #:32




  1               (a)      the failure to properly and adequately assess the need to use
  2                        deadly force against DECEDENT;
  3                (b)     the negligent tactics and handling of the situation with
  4                        DECEDENT, including pre-shooting negligence;
  5                (c)     the negligent use of deadly force against DECEDENT, including
  6                        negligently shooting at emotionally unstable individual;
  7                (d)     the failure to provide prompt medical care to DECEDENT;
  8                (e)     the failure to properly train and supervise DOE DEPUTIES with
  9                        respect to the use of deadly force;
 10                (f)     the failure to ensure that adequate numbers of employees with
 11                        appropriate education and training were available to meet the
 12                        needs of and protect the rights of DECEDENT; and
 13                (g)     the negligent communication of information during the incident.
 14         136. As a direct and proximate result of Defendants’ conduct as alleged
 15 above, and other undiscovered negligent conduct, DECEDENT was caused to suffer
 16 severe pain and suffering and ultimately died. Also as a direct and proximate result
 17 of Defendants’ conduct as alleged above, Plaintiffs N.B., T.A., and T.B have been
 18 deprived of the life-long love, companionship, comfort, support, society, care and
 19 sustenance of DECEDENT, and will continue to be so deprived for the remainder of
 20 their natural lives.
 21         137. The COUNTY is vicariously liable for the wrongful acts of DOE
 22 DEPUTIES pursuant to section 815.2(a) of the California Government Code, which
 23 provides that a public entity is liable for the injuries caused by its employees within
 24 the scope of the employment if the employee’s act would subject her or her to
 25 liability.
 26         138. Plaintiffs N.B., T.A., and T.B. bring this claim individually and as
 27 successors-in-interest to DECEDENT. Plaintiffs N.B., T.A., and T.B. seek
 28

                                                 -31-
                                       COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 33 of 39 Page ID #:33




  1 wrongful death and survival damages on this claim, including for DECEDENT’s
  2 loss of life and loss of enjoyment of life.
  3
  4                            TWELFTH CLAIM FOR RELIEF
  5                                          Negligence
  6                  (by Plaintiffs THOMAS and D.S. Against all Defendants)
  7           139. Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
  8 through 138 of their Complaint with the same force and effect as if fully set forth
  9 herein.
 10           140. Deputies, including DOE DEPUTIES, have a duty to use reasonable
 11 care to prevent harm or injury to others. This duty includes using appropriate
 12 tactics, giving appropriate commands, giving warnings, and not using any force
 13 unless necessary, using less than lethal options, and only using deadly force as a last
 14 resort.
 15           141.   DOE DEPUTIES breached this duty of care. The actions and inactions
 16 of Defendants DOE DEPUTIES were negligent and reckless, including but not
 17 limited to:
 18                  (a)   the failure to properly and adequately assess the need to use
 19                        deadly force against THOMAS, and D.S.;
 20                  (b)   the negligent tactics and handling of the situation with THOMAS
 21                        and D.S., including pre-shooting negligence;
 22                  (c)   the negligent use of deadly force against THOMAS and D.S.
 23                        including negligently shooting at the vehicle where other
 24                        passengers were still inside and when a mother of a minor child
 25                        kept saying “my baby is in the car.”;
 26                  (e)   the failure to properly train and supervise DOE DEPUTIES with
 27                        respect to the use of deadly force;
 28

                                                  -32-
                                       COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 34 of 39 Page ID #:34




  1                (f)    the failure to ensure that adequate numbers of employees with
  2                       appropriate education and training were available to meet the
  3                       needs of and protect the rights of THOMAS and D.S.; and
  4                (g)    the negligent communication of information during the incident.
  5         142. As a direct and proximate result of Defendants’ conduct as alleged
  6 above, and other undiscovered negligent conduct, THOMAS sustained injuries and
  7 D.S. sustained emotional injuries.
  8         143. The COUNTY is vicariously liable for the wrongful acts of DOE
  9 DEPUTIES pursuant to section 815.2(a) of the California Government Code, which
 10 provides that a public entity is liable for the injuries caused by its employees within
 11 the scope of the employment if the employee’s act would subject her or her to
 12 liability.
 13         144. Plaintiff THOMAS and D.S. bring this claim individually and seek
 14 damages permitted by the law on this claim.
 15
 16                         THIRTEENTH CLAIM FOR RELIEF
 17              NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
 18                      (By Plaintiff D.S. against Defendants DOES 1-5)
 19         145. Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
 20 through 144 of their Complaint with the same force and effect as if fully set forth
 21 herein.
 22         146. Plaintiff D.S. claims that she suffered serious emotional distress as a
 23 result of perceiving the injury of her mother THOMAS by Defendants DOES 1-5.
 24         147. Defendants DOES 1-5 negligently caused injury to THOMAS when
 25 they opened fire at her car while THOMAS and D.S were sitting unarmed in the car.
 26         148. Defendants DOES 1-5 at all relevant times were working within the
 27 course and scope of their duties when they negligently and carelessly inflicted
 28

                                               -33-
                                      COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 35 of 39 Page ID #:35




  1 severe emotional distress on D.S. by shooting into the vehicle and injuring D.S.’s
  2 mother, THOMAS.
  3         149. At the time of the shooting, Plaintiff D.S. was sitting in the back seat of
  4 the car, and THOMAS was screaming to DOES 1-5 that her baby was in the car.
  5         150. Plaintiff D.S. was aware that the shooting was causing her mother,
  6 THOMAS, injury and bleeding.
  7         151. Plaintiff suffered serious emotional distress including but not limited to
  8 anxiety, anguish, humiliation, shock, fright, and other injuries to her nervous
  9 system.
 10         152. Defendants DOES 1-5’s conduct was substantial factor in causing
 11 Plaintiff D.S.’s serious emotional distress.
 12         153. The COUNTY is vicariously liable for the wrongful acts of DOE
 13 DEPUTIES pursuant to section 815.2(a) of the California Government Code, which
 14 provides that a public entity is liable for the injuries caused by its employees within
 15 the scope of the employment if the employee’s act would subject her or her to
 16 liability.
 17         154. Plaintiff D.S. brings this claim in her individual capacity and seeks
 18 damages permitted by the law including compensatory damages for her severe pain
 19 and suffering she sustained as a result of observing the negligent use of force against
 20 THOMAS, her mother, and seeks damages permitted by the law.
 21
 22                        FOURTEENTH CLAIM FOR RELIEF
 23                           Violation of Cal. Civil Code § 52.1
 24                                 (Against all Defendants)
 25         155. Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
 26 through 154 of their Complaint with the same force and effect as if fully set forth
 27 herein.
 28

                                               -34-
                                     COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 36 of 39 Page ID #:36




  1         156. California Civil Code, Section 52.1 (the Bane Act), prohibits any
  2 person from intentionally interfering with a person’s constitutional rights, which can
  3 be shown by a reckless disregard for that person’s constitutional rights. Here, DOE
  4 DEPUTIES acted with a reckless disregard for THOMAS, D.S., and DECEDENT’s
  5 constitutional rights when they shot THOMAS and DECEDENT and shot at the
  6 direction of D.S., which shows DOE DEPUTIES’ intent to violate THOMAS, D.S.
  7 and DECEDENT’s constitutional rights.
  8         157. On information and belief, DOE DEPUTIES, while working for the
  9 COUNTY and acting within the course and scope of their duties, intentionally
 10 committed and attempted to commit acts of violence against THOMAS, D.S., and
 11 DECEDENT, including shooting at THOMAS’s car when THOMAS and D.S. were
 12 in the car, fatally shooting DECEDENT with a firearm without justification or
 13 excuse and denying DECEDENT necessary medical care.
 14         158. When DOE DEPUTIES shot THOMAS, shot in the presence of D.S.,
 15 and fatally shot DECEDENT with a firearm, they interfered with THOMAS, D.S.,
 16 and DECEDENT’s constitutional rights to be free from unreasonable searches and
 17 seizures, to due process, to equal protection of the laws, to medical care, to be free
 18 from state actions that shock the conscience, and to life, liberty, and property.
 19         159. On information and belief, DOE DEPUTIES intentionally shot
 20 THOMAS and DECEDENT in presence of D.S. in the same car, and violated
 21 THOMAS, D.S., and DECEDENT’s constitutional rights. On information and
 22 belief, THOMAS, D.S. and DECEDENT reasonably believed and understood that
 23 DOE DEPUTIES intended to shot THOMAS, D.S., and DECEDENT and
 24 intentionally shot them to violate their constitutional rights and/or to prevent them
 25 from exercising their constitutional rights. DOE DEPUTIES’ actions against
 26 DECEDENT were unreasonable and showed reckless disregard for THOMAS, D.S.
 27 and DECEDENT’s constitutional rights.
 28

                                               -35-
                                     COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 37 of 39 Page ID #:37




  1        160. The conduct of DOE DEPUTIES was a substantial factor in causing
  2 Plaintiffs’ harms, losses, injuries, and damages.
  3        161. The COUNTY is vicariously liable for the wrongful acts of DOE
  4 DEPUTIES pursuant to section 815.2(a) of the California Government Code, which
  5 provides that a public entity is liable for the injuries caused by its employees within
  6 the scope of the employment if the employee’s act would subject him or her to
  7 liability. Defendants DOE DEPUTIES are vicariously liable under California law
  8 and the doctrine of respondeat superior.
  9        162. The conduct of DOE DEPUTIES was malicious, wanton, oppressive,
 10 and accomplished with a conscious disregard for DECEDENT’s and Plaintiffs’
 11 rights, justifying an award of exemplary and punitive damages as to DOE
 12 DEPUTIES.
 13        163. Plaintiffs THOMAS and D.S. bring this claim individually and seek
 14 damages permitted by the law.
 15        164. Plaintiffs N.B., T.A., and T.B. bring this claim as successors-in-interest
 16 to DECEDENT. Plaintiffs N.B., T.A., and T.B. seek survival damages on this
 17 claim, including for DECEDENT’s injuries, pre-death pain and suffering and loss of
 18 life and loss of enjoyment of life.
 19        165. Plaintiffs also seek attorney’s fees and a multiplier under this claim
 20 pursuant to Cal. Civ. Code §52 et seq.
 21
 22
 23
 24
 25
 26
 27
 28

                                               -36-
                                     COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 38 of 39 Page ID #:38




  1                              PRAYER FOR RELIEF
  2        WHEREFORE, Plaintiffs THOMAS, D.S., N.B., T.A., and T.B. request entry
  3 of judgment in their favor and against Defendants DOE DEPUTIES, the County of
  4 Los Angeles and Does 1-10, inclusive, as follows:
  5              A.    For compensatory damages, including both survival damages and
  6                    wrongful death damages under federal and state law, in the
  7                    amount to be proven at trial;
  8              B.    For funeral and burial expenses, and loss of financial support;
  9              C.    For punitive damages against the individual defendants in an
 10                    amount to be proven at trial;
 11              D.    For interest;
 12              E.    For reasonable attorneys’ fees, including litigation expenses;
 13              F.    For costs of suit; and
 14              G.    For such further other relief as the Court may deem just, proper,
 15                    and appropriate.
 16
 17 DATED: March 9, 2021                      LAW OFFICES OF DALE K. GALIPO
 18
 19
 20                                             /s/ Dale K. Galipo

 21                                           Dale K. Galipo
 22                                           Attorney for Plaintiffs
 23
 24
 25
 26
 27
 28

                                                -37-
                                       COMPLAINT FOR DAMAGES
Case 2:21-cv-02165-FLA-PD Document 1 Filed 03/10/21 Page 39 of 39 Page ID #:39




  1                           DEMAND FOR JURY TRIAL
  2        Plaintiffs hereby demand a trial by jury.
  3
  4 DATED: March 9, 2021                     LAW OFFICES OF DALE K. GALIPO
  5
  6
  7
                                              /s/ Dale K. Galipo
  8                                          Dale K. Galipo
  9                                          Attorney for Plaintiffs
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              -38-
                                    COMPLAINT FOR DAMAGES
